Citation Nr: 1121005	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-13 368	)	DATE
	)
	)		

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed tinnitus.   



REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse. 




ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the RO.  

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in September 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 



FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish that he developed hearing problems following his exposure to acoustic trauma in the form of excessive heavy equipment noise while serving on active duty.  

2.  The currently demonstrated tinnitus is shown as likely as not to be due to the exposure to increased noise levels that began during the Veteran's period of active service.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).   



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required.  

The Veteran contends that the current tinnitus is related to his period of service.  At the hearing before the Board in September 2010, the Veteran stated that he operated a 10-ton wrecker in service.  He worked with heavy equipment, large vehicles, and dump trucks and built and black-topped roads.  

The Veteran reported noticing tinnitus after service.  He had difficult going to sleep at night and had to turn on background noise such as a fan. 

The Veteran asserts that the tinnitus was caused by the noise exposure, but did not notice it because he was in a noisy environment in service.  The service records indicate that the Veteran's military occupation was that of engineer equipment repairman. 

The Veteran also reports that the tinnitus may be due to his treatment for rheumatic heart disease in service because he took aspirin and penicillin for an extended period of time to treat the rheumatic heart disease.  

The service treatment records document that the Veteran was hospitalized for 30 days for treatment of an acute episode of rheumatic heart disease and was treated with rheumatic fever prophylaxis, aspirin and penicillin.  

The Veteran also argues that the current tinnitus is part of his service-connected hearing loss that currently is rated as 30 percent disabling.  

Significantly, he is shown to have complained of hearing loss at the time of his service discharge examination.   The hearing testing performed at that time showed elevated readings at the 4000 level

In a March 2010 statement, Dr. J.M. stated that the subjective tinnitus certainly could be related to the aspirin use and the high frequency hearing loss.  Dr. J.M. noted that the Veteran had rheumatic fever while in the military and reported being treated with high doses of aspirin for an extended period of time.  

The Veteran also submitted medical articles, which indicated that the causes of tinnitus included hearing loss, ear trauma, loud noise exposure and the use of drugs such as aspirin if overused.  

In the present case, there is evidence of current tinnitus.  See the June 2008 and August 2001 VA examination reports.  He was afforded a VA examination, but the examiner did not render an opinion as to whether the tinnitus was related to service. 

However, the Board finds the Veteran's lay assertions to be credible for the purpose of  establishing a continuity of symptomatology referable to tinnitus following his exposure to excessive noise level that began in service.  

Thus, based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the currently demonstrated tinnitus as likely as not is due to the loud noise exposure experienced by the Veteran incident to his duties during service

In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  



ORDER

Service connection for tinnitus is granted.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal  

Department of Veterans Affairs


